Citation Nr: 1522846	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  07-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for service-connected lumbosacral strain. 

2. Entitlement to an evaluation in excess of 10 percent for service-connected post arthroscopic surgery of the right knee with mild degenerative changes.

3.  Entitlement to a total disability rating based on individual unemployability. (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from April 1981 to March 1990. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The April 2006 rating decision granted a temporary total evaluation of 100 percent for the Veteran's service-connected right knee disability, effective from March 16, 2006 to May 31, 2006, and continued the previously-assigned 10 percent evaluation from June 1, 2006, onward.  Also by the April 2006 rating action, the RO denied a disability evaluation greater than 20 percent for the Veteran's service-connected lumbosacral strain.  The Veteran appealed this decision to Board, and the case was referred to the Board for appellate review.  

The Board denied the Veteran's claims for increased evaluations in a June 2013 decision.  However, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2014 Order granting a March 2014 Joint Motion for Partial Remand (JMR), the Veteran's appeal was vacated and remanded to the Board for additional development.  The Board then remanded the case in September 2014 for additional development pursuant to the March 2014 Joint Motion.

In addition, the Board finds that the record raises a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).  However, the TDIU issue has not been properly developed for appellate review.  Accordingly, it is remanded to the RO for appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is manifested by forward flexion limited to no less than 60 degrees during flare-ups, with no evidence of ankylosis or intervertebral disc syndrome; his incomplete paralysis of the sciatic nerves of the lower extremities has been characterized as mild. 

2.  The Veteran's post arthroscopic surgery of the right knee with mild degenerative changes is manifested by range of motion from 100 degrees to zero degrees, at worst, with no evidence of ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, or impairment of the tibia and fibula during the appeal period.  

3.  The Veteran's post arthroscopic surgery of the right knee with mild degenerative changes has resulted in a partial meniscectomy, with subsequent symptoms of grinding and crepitus objectively identified in his right knee.  


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent for lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Code 5237 (2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

2.  The criteria for an evaluation in excess of 10 percent for post arthroscopic surgery of the right knee with mild degenerative changes based on limitation of motion have, instability, or recurrent subluxation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).

3.  The criteria for a separate evaluation of 10 percent for post arthroscopic surgery of the right knee with mild degenerative changes based on removal of semilunar cartilage that is symptomatic have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5259 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in August 2005, September 2005, November 2005, and February 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence associated with the claims file consists of his service treatment records, VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran. 

In September 2014, the Board remanded these matters to the RO directing that additional treatment records be requested and that a contemporaneous examination be conducted to determine the severity of the Veteran's low back and right knee disabilities.  Additional records were added to the file and a VA examination was conducted in December 2014.  Accordingly, the directives of the Board's September 2014 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the Board finds the December 2014 examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regards to these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Rating Claims

The Veteran seeks entitlement to higher ratings for hi service-connected lumbosacral strain and post arthroscopic surgery of the right knee with mild degenerative changes.

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2014).

Lumbosacral Strain

The Veteran is currently service-connected for lumbosacral strain, evaluated as 20 percent disabling.  The Veteran contends that the symptoms arising from his lumbosacral strain are more severe than the disability ratings reflect.  The Board emphasizes that the Veteran is already separately service connected for incomplete sciatic nerve paralysis of the right and left extremities associated with lumbosacral strain.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

In general, the rating criteria take into account pain and other symptoms. In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm. Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a , DCs 5235-5243) (2014). 

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows.  

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2014). 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.  

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2014).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2014).  Under Note (1) of 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2014), an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a , Diagnostic Code 5003 (2014).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Here, the Veteran was afforded a VA examination for his service-connected low back disability in April 2007.  At that time, the Veteran complained of a "constant pinching" sensation in his low back which, on a scale of one to ten (one being the least pain and ten being the worst), he rated as a seven.  The Veteran reported that his back pain had become worse since he underwent an anterior cruciate ligament (ACL) reconstruction on his right knee in March 2006.  Indeed, during a May 2006 VA treatment visit, the Veteran explained that after undergoing this procedure, the way he walked changed, and that he felt this may have aggravated his back pain.  He further stated that he experienced flare-ups roughly twice per year, which lasted a month at a time; during these times, on a scale of one to ten, he rated his pain as a ten.  Upon physical examination of his low back, he was shown to have forward flexion to 90 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 45 degrees.  No neurological abnormalities were shown.  Although X-rays of the lumbar spine were unremarkable, previous radiology taken in 2005 showed minor osteophytes at the T12 location, with small marginal osteophytes at L4.

VA treatment records reflected continued treatment for the Veteran's low back disability.  When examined by VA in February 2011, the Veteran reported that his back pain had worsened over the years.  Subjectively, he reported that his pain increased with activity and sometimes he felt radiating pain and tingling down his left buttock and down into his calf.  He felt weak from time to time and stated that he could only walk 15 minutes or 50 feet.  He described flare-ups that were worse than usual with walking and standing.  He underwent physical therapy and injections.  His back problems affected his ability to work as a prison counselor because he was unable to run for fire drills and use stairs.  He had been on bedrest and on medication for bowel or bladder dysfunction. 

Upon objective examination, the lumbar spine was tender to palpation over the paraspinal musculature diffusely.  His active range of motion was to 70 degrees of forward flexion with pain.  He could extend to 15 degrees with pain, and could laterally bend and laterally rotate to 20 degrees with pain. After repetitive range of motion testing, neither his pain nor range of motion was changed. He had normal strength in his hip flexors, quadriceps, hamstrings, and tibialis anterior.  He was sensitive to light touch from L2 to S2 dermatomes.  He exhibited a negative straight leg test, and 1+ patellar tendon reflexes.  X-rays of the lumbar spine were normal. 

The Veteran was provided with his most recent VA thoracolumbar spine examination in December 2014, at which time he was again diagnosed as having lumbosacral strain.  Subjectively, he reported constant pain in his low back.  He additionally reported approximately 3 flare-ups of low back pain in the past year which were precipitated by lifting heavy objects.  These flare-ups usually lasted for approximately one week and rendered his back more stiff and less mobile.  The Veteran also reported intermittent radiating pain and numbness in his legs.  The Veteran denied any functional loss or functional impairment related to his spine.  

Upon objective examination, the Veteran's range of motion was to 85 degrees of forward flexion, 25 degrees of extension, 25 degrees of right lateral flexion, 20 degrees of left lateral flexion, 15 degrees of right lateral rotation, and 20 degrees of left lateral rotation, with no pain noted upon range of motion testing.  Although these ranges of motion were considered to be abnormal, they did not contribute to any functional loss.  There was no evidence of pain with weightbearing, and the Veteran did not exhibit localized tenderness or pain on palpation of joints and/or soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions or after repetitive use over time.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner found that the examination findings supported the Veteran's statements describing functional loss during flare-ups, although flare-ups did not occur during the examination.  Pain significantly limited the Veteran's functional ability during flare-ups: further limiting his range of motion to 60 degrees of forward flexion, 20 degrees of extension, 20 degrees of right lateral flexion, 15 degrees of left lateral flexion, 10 degrees of right lateral rotation, and 15 degrees of left lateral rotation.  There was no evidence of guarding, muscle spasm, or muscle atrophy.  Muscle strength testing and deep tendon reflexes were normal.  Light touch (dermatome) testing was normal in the upper anterior thigh and thigh/knee, but decreased in the lower leg/ankle and foot/toes (as contemplated by his separate ratings for incomplete sciatic nerve paralysis).  Mild intermittent pain and mild numbness radiating into his bilateral lower extremities was also noted (also as contemplated by his separate ratings for incomplete sciatic nerve paralysis).  There was no evidence of ankylosis or IVDS.  

The RO has evaluated the Veteran's disability under DC 5237 as 20 percent disabling based on painful or limited motion of the lumbar spine.  Based on the evidence of record, a rating in excess of 20 percent is not warranted for the Veteran's lumbosacral strain pursuant to DC 5237.  38 C.F.R. § 4.71a , General Rating Formula. At no point during the pendency of this claim does the evidence of record demonstrate forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. As noted above, at worst, the Veteran's forward flexion of his lumbar spine has been limited to 60 degrees during flare-ups when his pain was at its most severe.  

The Board also notes that while private magnetic resonance imaging (MRI) in 2006 showed disc herniation at L2 and L3 and degenerative changes at L5-S1, subsequently dated X-rays have not shown degenerative changes.  The most recent examination report in December 2014 explicitly found no evidence of ankylosis or IVDS.  The Board further notes that there is no record of doctor-prescribed bed rest or incapacitating episodes.  Hence, there is no basis for a disability evaluation in excess of 20 percent for the Veteran's low back disability pursuant to intervertebral disc regulations. DC 5003, 5252, 5243 (2014). 

As such, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected lumbar strain is not warranted under the General Rating Formula. Id. 

In making this determination, the Board has considered whether there was any additional functional loss not contemplated in the 20 percent evaluation for the Veteran's orthopedic manifestations of his service-connected lumbar strain. See 38 C.F.R. §§ 4.40 , 4.49 (2012); see DeLuca, supra.  The Board emphasizes that the Veteran explicitly denied any functional impairment or functional loss related to his back during his December 2014 examination, and that the examiner found that the Veteran's abnormal ranges of motion did not contribute to any additional functional loss.

As mentioned above, the Veteran is separately service connected for incomplete sciatic nerve paralysis, with each lower extremity receiving a separate 10 percent rating.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. 38 C.F.R. § 4.124a , DC 8520.  

Here, the Board finds that a rating higher than 10 percent is not warranted in the lower extremities because the Veteran's symptoms have been predominately sensory in nature, with no evidence of muscle atrophy and no evidence of loss of reflexes or sensory disturbances more than mild in degree.  

Post-Arthroscopic Surgery of the Right Knee with Mild Degenerative Changes

Service connection is in effect for post arthroscopic surgery of the right knee with mild degenerative changes.  During the appeal process, a temporary total rating was assigned based on convalescence for ACL surgery performed in March 2006. Following a period of convalescence the disability rating was returned to 10 percent which had been in effect since service connection was initially granted upon rating decision in 2003.  This rating was assigned pursuant to Diagnostic Codes 5010-5257.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014). 

Diagnostic Code 5010 is used in rating traumatic arthritis. 38 C.F.R. § 4.71a , Diagnostic Code 5010 (2012).  Traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected. 38 C.F.R. § 4.71a , Diagnostic Code 5003 (2014).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id. 

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2014). 

Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2014).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2014) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

A separate rating for limitation of extension and for limitation of flexion may be assigned. VAOPGCPREC 9-2004; see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 ). 

Here, the Veteran was afforded a VA examination for his service-connected right knee disability in April 2007.  Subjectively, the Veteran reported multiple problems with his right knee disability, both at work and outside of work.  The Veteran worked as a Correctional Counselor for a federal prison in Arkansas, and, due to his right knee disorder, had been unable to respond to emergencies because he had difficulty running.  He explained that this knee swelled whenever he attempted to do anything and that he experienced pain and swelling in his right knee every day upon climbing thirteen flights of stairs to get to his office.  According to the Veteran, the cortisone shots that he had been receiving had not alleviated the pain.  He also stated that he was unable to participate in any sports or activities due to his knee pain, that his ability to walk and stand was limited, and that he had trouble riding in a car due to the stiffness and pain.  The Veteran wore a brace on his right knee and had undergone several surgical procedures for his knee condition throughout the years, including a March 2006 ACL reconstruction.  Upon physical examination of his right knee, he was shown to have extension to zero degrees and flexion to 100 degrees.  

The Veteran was also provided with a VA examination for his right knee in February 2011.  Subjectively, the Veteran reported anterior knee pain ever since his ACL reconstruction surgery.  His right knee pain was exacerbated when he walked up and down stairs, or when he kept his knee bent in a flexed position. The pain was described as 10 out of 10.  He did use a cane which helped him minimally.  He was limited in walking to less than 15 minutes or a 1/4 mile.  He described flare-ups that were worse than usual upon climbing and standing.  He underwent physical therapy, injections, and medications, all without relief.  He indicated that his right knee symptomatology affected his daily activities by limiting his ability to run and stand. 

Upon objective examination, the Veteran's skin was intact.  His right knee incision from the March 2006 ACL reconstruction was well-healed.  His active range of motion was from zero degrees of extension to 120 degrees of flexion, with pain from 100 to 120 degrees.  After repetitive range of motion testing, neither his pain nor range of motion was changed.  Lachman testing, posterior drawer sign testing, and McMurry testing were all negative. He exhibited stable varus and valgus stress at zero and 30 degrees.  X-rays revealed patellofemoral arthritis.

The Veteran was provided with his most recent VA knee examination in December 2014, at which time he was diagnosed as having degenerative arthritis of the right knee.  Subjectively, the Veteran reported constant pain in his right knee, as well as 3 moderate flare-ups of right knee pain precipitated by excess walking or bending in the past year.  These flare-ups usually lasted approximately one week; although the Veteran reported having difficulty bending his right knee during flare-ups, he denied any functional loss or functional impairment of the right knee.  

Upon objective examination, his active range of motion was from zero degrees of extension to 120 degrees of flexion, with no pain during the range of motion.  Additionally, there was no evidence of pain with weightbearing, and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional functional loss or range of motion after these repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit
functional ability with repeated use over a period of time.  Although the examination was not conducted during a flare-up, the examiner found that the examination supported the Veteran's statements describing functional loss during flare-ups.  Pain significantly limited the Veteran's functional ability during flare-ups, further limiting his range of motion to 90 degrees of flexion.  There was no evidence of ankylosis or muscle atrophy in the right knee.  Muscle strength testing was normal.  The examiner noted that there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing revealed normal anterior stability (Lachman test), normal posterior stability (posterior drawer test), normal medial stability, and normal lateral stability.  The examiner acknowledged that the Veteran underwent a right knee arthroscopy in 1992, but that the only residual was a scar measuring 1centimeter by 0.1centimeter in size.  There were no current symptoms related to the meniscus, although there was objective evidence of crepitus in the right knee.

In this case, at worst, the Veteran's right knee exhibits a range of motion encompassing flexion to 100 degrees and extension to zero degrees.  This range of motion contemplates his documented functional limitation due to pain.  The Veteran has reported complaints of pain, inability to use stairs, and difficulty with walking and standing.  Objectively, the Veteran's right knee exhibited pain on motion, but after repetitive range of motion there was no change in pain or range of motion.  The 2011 X-ray examination of the knee confirmed patellofemoral arthritis. 

Under these circumstances, the range of motion exhibited by the Veteran's right knee has not been shown to have met the criteria for a higher evaluation under Diagnostic Codes 5260.  Thus, even with full consideration of pain and functional loss, an evaluation in excess of the currently assigned 10 percent rating is not warranted. 38 C.F.R. §§ 4.40 , 4.45; see also DeLuca, supra. 

A separate rating based upon limitation of extension of the right knee is not warranted.  The knee has consistently been shown to exhibit extension to zero degrees, which would not warrant a noncompensable rating under DC 5261.  38 C.F.R. § 4.71a , DC 5261 (2014). 

However, the Board finds that a separate 10 percent rating is warranted under Diagnostic Code 5259 for removal of semilunar cartilage that is symptomatic.  A review of the record confirms that the Veteran underwent a partial meniscectomy in March 2006, and that grinding and crepitus has been objectively identified in his right knee since then.  As such, a 10 percent rating under Diagnostic Code 5259 is warranted.  38 C.F.R. § 4.71a , DC 5259 (2014).

Although the Veteran has occasionally reported instability in the right knee, and a private treatment record dated in February 2006 alluded to instability of the Veteran's right knee prior to his March 2006 right knee ACL reconstruction with partial medial and lateral meniscectomies, the overwhelming evidence of record consistently indicates that the Veteran's right knee no longer exhibits recurrent subluxation or instability.  In the examinations conducted during the period on appeal, the examiners noted that there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing consistently revealed normal anterior stability (Lachman test), normal posterior stability (posterior drawer test), normal medial stability, and normal lateral stability.  As such, a rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability is not warranted.  38 C.F.R. § 4.71a , DC 5259 (2014).

While the Board has considered whether an increased evaluation would be in order under other relevant Diagnostic Codes, such as that governing ankylosis, dislocation of semilunar cartilage, and impairment of the tibia and fibula, the Board finds that the criteria for a rating in excess of 10 percent for the service-connected right knee disorder are not met. See 38 C.F.R. § 4.71a , DC 5256, 5258, 5262 (2014). The medical evidence of record does not show the Veteran to have ankylosis or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In addition, there is no evidence of impairment of the tibia and fibula, and the Veteran has not asserted otherwise.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has not submitted evidence indicating that his disabilities or the difficulties flowing from his service-connected disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  The Veteran reported that he had back pain, knee pain, flare-ups, and reduced range of motion.  

Musculoskeletal symptoms such as decreased range of motion, pain, and flare-ups, are clearly contemplated in the General Rating Formula and provided for in the assigned ratings.  

Further, the Board observes that higher schedular ratings are available, but the facts do not indicate that the Veteran's disability picture warrants a higher rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disabilities cause marked interference with employment or periodic hospitalizations.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An evaluation in excess of 20 percent for service-connected lumbosacral strain is denied.

An evaluation in excess of 10 percent for service-connected post arthroscopic surgery of the right knee with mild degenerative changes based on limitation of motion have, instability, or recurrent subluxation is denied.

A separate 10-percent evaluation is granted for service-connected post arthroscopic surgery of the right knee with mild degenerative changes based on removal of semilunar cartilage that is symptomatic.


REMAND

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

In this case, the Veteran had previously filed a claim for TDIU.  However, the claim was denied by the RO in a January 2006 rating decision on the basis that the Veteran worked as a Corrections Counselor for the Federal Bureau of Prisons at the time and was considered gainfully employed.  The December 2014 VA examination reports, however, have recently suggested that the symptomatology associated with the Veteran's service-connected disabilities result in limited employment options.  The December 2014 VA examiner opined that the Veteran's service-connected lumbosacral strain and right knee disability impacted his ability to work in that he could only walk for 50 yards at a time before stopping to rest, he could only climb one flight of stairs at a time, he could not climb a ladder, he could not perform tasks that required frequent and repetitive bending of the lumbar spine, he could not kneel or squat,  and he could only stand for 20 minutes at a time.  The examiner additionally opined that any potential sedentary employment would be affected because the Veteran could only sit for 30 minutes at a time.  

The Veteran's service-connected disabilities currently include duodenal ulcer with esophageal reflux (30 percent); lumbosacral strain (20 percent); left foot hallux rigidus to include foot injury (20 percent); post arthroscopic surgery of the right knee with mild degenerative changes (10 percent); incomplete sciatic nerve paralysis of the right lower extremity (10 percent); and incomplete sciatic nerve paralysis of the left lower extremity (10 percent); corneal scar, residual of left eye injury (noncompensable); and right inguinal herniorrhaphy (noncompensable).  His combined evaluation for compensation is 70 percent.  In addition, earlier in this decision, the Board determined that the Veteran is entitled to an additional 10 percent rating for removal of semilunar cartilage in the right knee that is symptomatic under Diagnostic Code 5259.

Therefore, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  However, as the issue of entitlement to a TDIU has not been properly developed for appellate review, the issue is remanded for appropriate action.

The RO should send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to return the form to the RO.

Accordingly, the case is REMANDED for the following action:

1.  Complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

2.  Schedule the Veteran for a VA examination to determine the impact of his service-connected disabilities on his ability to work.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history of symptomatology from the Veteran, the pertinent details of which should be included in the examination report.  

The examiner is requested to address the functional impact of all of the Veteran's service connected disabilities on his ability to secure or follow a substantially gainful occupation.  When addressing the functional impact the examiner must not consider the effects of any non-service connected disabilities or the effects of age.

3.  After all development has been completed, adjudicate the claim for a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, then issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


